Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-6469-MJ-HUNT
   UNITED STATES OF AMERICA

   vs.

   JONATHAN MARKOVICH,
   RICHARD WASERSTEIN,
   DANIEL MARKOVICH,
   CHRISTOPHER GARNTO,
   JOSE SANTEIRO,
   ANDREW LIEBERMAN,
   JEFFREY DRAESEL JR.,
   ELAN BAKHSHI,
   MARIO KUSTURA, and
   FRANCISCO BOSCH,

                 Defendants.
                                                /

                                     MOTION TO COMPEL

         Defendants Jonathan Markovich, Richard Waserstein, Daniel Markovich, Christopher

  Garnto, Jose Santeiro, Andrew Lieberman, and Francisco Bosch, by and through undersigned

  counsel, hereby move for an order compelling the United States of America to provide properly

  redacted Jencks material in connection with the upcoming October 28, 2012 probable cause

  hearing. In support of this Motion, Defendants state the following.

                                  RELEVANT BACKGROUND

         On September 25, 2020, the Government sought and obtained a sealed criminal complaint

  against ten defendants, charging them with various criminal charges ranging from conspiracy to

  commit health care fraud to money laundering. [D.E. 1; D.E. 2]. All the defendants surrendered

  and made their initial appearance over a five day period in front of Magistrate Judge Patrick Hunt.

  Defendants have a probable cause hearing set for October 28, 2020 [D.E. 51].

                                                    1
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 2 of 7




         On October 7, 2020, the Government filed an agreed Motion for Protective Order that

  would protect any confidential information that would be produced in this prosecution. [D.E.

  33]. The Court issued the Protective Order on the same day. [D.E. 34]. On October 16, 2020, in

  preparation for the upcoming probable cause hearing, the Government sent over purported Jencks

  material encompassing only reports for the testifying witness, Special Agent Alberto Bhoge, from

  the FBI. SA Bhoge was also the agent affiant who signed the Affidavit in support of the Criminal

  Complaint. In the produced Jencks material, the Government uniformly redacted the following

  information: (a) PII and law-enforcement sensitive information, including information pertaining

  solely to other ongoing investigations and internal FBI case numbers; (b) patient names,

  consistent with our previously-flagged concerns about revealing Confidential Substance Abuse

  Patient Information before the time for patients to object to the Title 42 order has elapsed (October

  29, as detailed in the Protective Order); (c) the names of confidential witnesses or individuals

  (many if not most of whom appear in the Complaint;) and (d) the names of other treatment centers

  or individuals not known to be related to Compass/WAR.

         Defendants object to the redactions of the latter two categories -- the names of confidential

  witnesses or individuals, and the names of treatment centers or individual not know to be related

  to Compass/WAR.

                                     MEMORANDUM OF LAW
                                        Legal Standard

         The Jencks Act, 18 U.S.C. § 3500, requires the government to produce, on motion by the

  defendant, any statement of a government witness which relates to the subject matter of the

  witness’ testimony. United States v. Soto, 711 F.2d 1558, 1561 (11th Cir. 1983). When it comes

  to redactions made in a Jencks production, the law is clear and unequivocal: “[i]f the prosecutor

  claims that portions of the witness' written statement do not relate to the testimony, the Act


                                                    2
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 3 of 7




  requires the prosecutor to deliver the entire statement to the court for in camera inspection.

  … The court then may excise any part of the statement that does not relate to the witness' testimony

  and deliver the redacted version to the defendant.” United States v. Rivera Pedin, 861 F.2d 1522,

  1527 (11th Cir. 1988) (emphasis added); see also 18 U.S.C.A. § 3500(c) (“If the United States

  claims that any statement ordered to be produced under this section contains matter which does

  not relate to the subject matter of the testimony of the witness, the court shall order the United

  States to deliver such statement for the inspection of the court in camera. Upon such delivery the

  court shall excise the portions of such statement, which do not relate to the subject matter of the

  testimony of the witness. With such material excised, the court shall then direct delivery of such

  statement to the defendant for his use.”); Fed. R. Civ. P. 26.2(c) (“If the party who called the

  witness claims that the statement contains information that is privileged or does not relate to the

  subject matter of the witness's testimony, the court must inspect the statement in camera. After

  excising any privileged or unrelated portions, the court must order delivery of the redacted

  statement to the moving party. If the defendant objects to an excision, the court must preserve the

  entire statement with the excised portion indicated, under seal, as part of the record.”).

         The Government is not permitted to determine on its own whether portions of a Jencks

  statement relate to the witness’ testimony under the Act; it is for the district court to decide. See

  United States v. Conroy, 589 F.2d 1258, 1273 (5th Cir. 1979) (“The task of determining whether

  statements relate to prosecution testimony is thus vested in the trial court, not in the government.”);

  Rivera Pedin, 861 F.2d at 1527 (“The prosecutor, however, exceeded his role when he unilaterally

  decided which pages of the diary met the Jencks Act requirement of “relate[ing] to the subject

  matter of the testimony of the witness.”); United States v. Rodriguez, 765 F.2d 1546, n.16 (11th

  Cir. 1985) (“The Jencks Act requires that the government deliver Jencks materials to the trial court



                                                    3
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 4 of 7




  for an in camera inspection where the government claims that certain portions of the statements

  contain matter not relevant to the subject matter of the case.”); Palermo v. United States, 360 U.S.

  343, 354 (1959) (“[W]hen it is doubtful whether the production of a particular statement is

  compelled by the statute, we approve the practice of having the Government submit the statement

  to the trial judge for an in camera determination. Indeed, any other procedure would be destructive

  of the statutory purpose.”).

                                             ARGUMENT

            By its very language, the Jencks Act prohibits exactly what the Government is trying to do

  here. In considering the need for redaction, not only does the statute require the Government to

  present the unredacted information to the Court, but the statute only allows the possibility of

  redaction for “any statement ordered to be produced under this section contains matter which does

  not relate to the subject matter of the testimony of the witness.” 18 U.S.C.A. § 3500(c) (emphasis

  added).

            Here, the Government unilaterally decided that redactions were necessary; redactions

  which uniformly “relate to the subject matter of the testimony of the witness.” 18 U.S.C.A. §

  3500(c). The Government never sought leave from or permission of the Court for these redactions.

  The Government, in its apparent sole authority, has subjectively decided what redactions are

  appropriate. This is fundamentally improper. These redactions are especially relevant to a

  probable cause hearing, where SA Bhoge will be testifying to hearsay evidence obtained from the

  redacted names in these reports. In the probable cause hearing, the Government will not be

  required to call each of the witnesses necessary to establish probable cause, but rather, SA Bhoge

  will be testifying en masse to whatever was told to him or any law enforcement officer. This

  allows the Government to avoid sending Jencks or Giglio for each of these witnesses on which SA



                                                    4
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 5 of 7




  Bhoge will be relying. At the very least, Defendants should know the identity of any individual

  regarding any statements SA Bhoge relies on to form the basis for probable cause.

         In their email disclosing the Jencks material, the Government cited to United States v.

  Ligotti, 20-mj-08265 as the basis for unilaterally proceeding with redacting the statements. In that

  case, although the Government initially unilaterally redacted the Jencks material, they eventually

  submitted the statements to the Court for review.

         The Government opposes this motion.

         WHEREFORE, Defendants Jonathan Markovich, Richard Waserstein, Daniel Markovich,

  Christopher Garnto, Jose Santeiro, Andrew Lieberman, and Francisco Bosch, respectfully request

  that the Court grant their Motion to Compel properly redacted Jencks material.

                                                       Respectfully submitted,

                                                       CARLTON FIELDS JORDEN BURT, P.A.
                                                       100 S.E. Second Street, Suite 4200
                                                       Miami, Florida 33131
                                                       Tel: (305)-530-0050
                                                       Fax: (305) 530-0055

                                                       By:     /s/ Michael S. Pasano
                                                               MICHAEL S. PASANO
                                                               Florida Bar Number 475947
                                                               mpasano@carltonfields.com
                                                               Counsel for Jonathan Markovich

                                                       MARKUS/MOSS PLLC
                                                       40 N.W. Third Street
                                                       Penthouse One
                                                       Miami, Florida 33128
                                                       Tel: (305) 379-6667
                                                       Fax: (305) 379-6668
                                                       markuslaw.com

                                                       By:     /s/ David Oscar Markus
                                                               DAVID OSCAR MARKUS
                                                               Florida Bar Number 119318
                                                               dmarkus@markuslaw.com


                                                   5
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 6 of 7




                                                  /s/ A. Margot Moss
                                                  A. MARGOT MOSS
                                                  Florida Bar Number 091780
                                                  mmoss@markuslaw.com
                                                  Counsel for Richard Waserstein

                                           TACHE, BRONIS, CHRISTIANSON AND
                                           DESCALZO, P.A.
                                           150 S.E. 2 Avenue, Suite 600
                                           Miami, Florida 33131
                                           Telephone: (305) 537-9565
                                           Facsimile: (305) 537-9567

                                           By:    /s/ Marissel Descalzo
                                                  MARISSEL DESCALZO
                                                  Florida Bar Number 669318
                                                  mdescalzo@tachebronis.com
                                                  service@tachebronix.com
                                                  Counsel for Daniel Markovich

                                           PATRICK TRESE, P.A.
                                           12 SE 7th Street, Suite 703
                                           Fort Lauderdale, Florida 33301
                                           Telephone: 954-761-9166

                                           By:    /s/ Patrick Trese
                                                  PATRICK TRESE
                                                  Florida Bar Number 492426
                                                  ptrese@gmail.com
                                                  Counsel for Christopher Garnto

                                           MCDERMOTT WILL & EMERY LLP
                                           333 S.E. 2nd Avenue
                                           Suite 4500
                                           Miami, Florida 33131
                                           Tel: (305) 329-4442
                                           Fax: (305) 402-6285

                                           By:    /s/ Oliver Benton Curtis, III
                                                  OLIVER BENTON CURTIS, III
                                                  Florida Bar Number 118156
                                                  bcurtis@mwe.com
                                                  Counsel for Jose Santeiro




                                       6
Case 0:21-cr-60020-WPD Document 53 Entered on FLSD Docket 10/21/2020 Page 7 of 7




                                           STUMPHAUZER, FOSLID,          SLOMAN,
                                           ROSS, AND KOLAYA
                                           2 S. Biscayne Boulevard
                                           Suite 1600
                                           Miami, Florida 33131
                                           Telephone: (305) 371-9686
                                           Facsimile: (305) 371-9687

                                           By:   /s/ Ryan K Stumphauzer
                                                 RYAN K. STUMPHAUZER
                                                 Florida Bar Number 12176
                                                 rstumphauzer@sfslaw.com

                                                 /s/ Michael Brian Nadler
                                                 MICHAEL BRIAN NADLER
                                                 Florida Bar Number 51264
                                                 mnadler@sfslaw.com
                                                 Counsel for Andrew Lieberman

                                           S. PATRICK DRAY, P.A.
                                           18501 Pines Blvd.
                                           Suite 344
                                           Pembroke Pines, FL 33029
                                           Telephone: 305-401-7300
                                           Fax: 786-513-2244 eFax

                                           By:   /s/ S. Patrick Dray
                                                 S. PATRICK DRAY
                                                 Florida Bar Number 180157
                                                 pat@patdray.com
                                                 Counsel for Francisco Bosch




                                       7
